                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           KIMBERLY J. CHU, ESQ., S.B. #206817
                                                       2   kchu@braytonlaw.com
                                                           BRAYTONPURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           415) 898-1247 (Facsimile)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7

                                                       8                                                      UNITED STATES DISTRICT COURT

                                                       9                                                     EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11   WILLIAM KUNTZ and                  )                             No. 2:19-cv-00752-JAM-KJN
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                           MARY LOIS KUNTZ,                   )
                        222 RUSH LANDING ROAD




                                                      12                                      )                             ORDER GRANTING PARTIES’ DISMISSAL
                          ATTORNEYS AT LAW




                                                                       Plaintiffs,            )                             WITH PREJUDICE OF DEFENDANT
                              (415) 898-1555
                              P O BOX 6169




                                                      13                                      )                             GENERAL ELECTRIC COMPANY
                                                           vs.                                )                             ______________________________________
                                                      14                                      )
                                                           JOHN CRANE, INC., et al.,          )
                                                      15                                      )
                                                                       Defendants.            )
                                                      16   __________________________________ )

                                                      17

                                                      18                PURSUANT TO STIPULATION, IT IS SO ORDERED. All claims against Defendant

                                                      19   General Electric Company are hereby dismissed with prejudice, with a mutual waiver of costs,

                                                      20   pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                                                      21

                                                      22   Dated:          1/15/2020                                              /s/ John A. Mendez_____________

                                                      23                                                                          John A. Mendez
                                                                                                                                  United States District Court Judge
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           C:\Users\hvine\Desktop\19cv752.o.11520.docx.doc                 1
                                                           ORDER GRANTING PARTIES’ DISMISSAL WITH PREJUDICE OF DEFENDANT GENERAL ELECTRIC COMPANY
